PER CURIAM.
The appellant challenges an order by which his postconviction motion, pursuant to Florida Rule of Criminal Procedure 3.850, was summarily denied. We reverse and remand for further proceedings.
Appellant raised legally sufficient involuntary plea claims, see Dolan v. State, 618 So.2d 271 (Fla. 2d DCA 1993); Eady v. State, 604 So.2d 559 (Fla. 1st DCA 1992); Rackley v. State, 571 So.2d 533 (Fla. 1st DCA 1990), and the order does not conclusively show that appellant is not entitled to relief. Although the trial court stated that the attached record refuted these allegations, it attached no portion of that record. We therefore reverse the order herein appealed, and remand either for entry of an order to which are attached those portions of the files and records conclusively showing no entitlement to relief, or for further proceedings pursuant to Florida Rule of Criminal Procedure 3.850.
ALLEN, WEBSTER and PADOVANO, JJ., concur.